DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The response filed on November 5, 2021 is acknowledged.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Applicant’s election of Species N (figure 50) in the reply filed on October 26, 2018 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 
Claims 7-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 26, 2018. 

Terminal Disclaimer
The terminal disclaimer filed on May 24, 2019 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,981,276 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites the limitation “a viscous braking chamber filled with a viscous liquid including at least one seal…” in lines 4-5.  The term “including” grammatically describes the viscous liquid, as evidenced by deletion of the term “and” that preceded “including.”  The disclosure, as originally filed, does not disclose the viscous liquid including at least one seal.
Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites the limitation “such that the viscous liquid remains in the viscous braking chamber” in line 6.  The claimed structure is not commensurate in scope with the function.  No structure is claimed that enables the function of the viscous liquid remaining in the viscous braking chamber.  Applicant should either structurally further define the chamber such that the further defined structure makes the viscous liquid remain in the chamber or recite additional structure such that the additional structure and the chamber make the viscous liquid remain the chamber.

Claim Rejections - 35 USC § 102
Claim(s) 1-6 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Nelson (3,319,889). 
Nelson discloses a viscous brake assembly comprising:
a viscous braking chamber (chamber of member 1) filled with a viscous liquid (washing liquid) including at least one seal 22a (for claim 6, seal 23a or seal 19a) to prevent entry or exit of the viscous liquid such that the viscous liquid remains in the viscous braking chamber (at least some of the washing liquid remains in member 1 along arm 31 when valve 7 is closed so that liquid does not flow to impeller 8);
a shaft 13 extending through the viscous braking chamber and attached to a braking disc 8 such that the distributor 9 rotates relative to the shaft and braking disc (see figure 6 where nozzle 9 rotates relative to shaft 13 and braking disc 8 via gear 13a);
the braking disc formed on the shaft and located in the viscous braking chamber, the braking disc including at least one vane (vane on surface of impeller 8) formed on a surface thereof to direct viscous liquid radially inward (radially inward of gear wheel 5 in figure 6) 
wherein the braking chamber includes a top plate (50; for claims 5 and 6, top plate 1) with a first opening (opening for shaft 13) formed therein for the shaft to pass through the braking chamber;
wherein the braking chamber includes a bottom plate (plate having seal 22a) with a second opening (opening for shaft 13) formed therein for the shaft to pass through the braking chamber and wherein the braking disc is positioned in the braking chamber closer to the bottom plate than the top plate such that resistance of the viscous liquid between the braking disc and the bottom plate to the rotation of the distributor is a primary source of braking force of the viscous brake assembly;
wherein a flow of the viscous fluid toward the shaft increases the braking force of the viscous brake assembly;
a top seal (seal to the left of sleeve bearing member 50 in figure 6);
a bottom seal 22a.

Response to Arguments
Applicant's arguments filed November 5, 2021 have been fully considered but they are not persuasive.  
Applicant argues that Nelson does not disclose “a viscous braking chamber filled with a viscous liquid including at least one seal to prevent entry or exit of the viscous liquid such that the viscous liquid remains in the viscous braking chamber.”  Nelson discloses a viscous braking chamber (chamber of member 1) filled with a viscous liquid (washing liquid) including at least 
Applicant again argues that the blades of the impeller 8 in Nelson do not direct viscous liquid radially inward toward the shaft as the distributor rotates.  Nelson discloses the braking disc including at least one vane (vane on surface of impeller 8) formed on a surface thereof to direct viscous liquid radially inward (radially inward of gear wheel 5 in figure 6) towards the shaft (towards the middle of the shaft, i.e., to the right of impeller 8) as the distributor rotates. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KIM whose telephone number is (571)272-4905. The examiner can normally be reached M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        CHRISTOPHER S. KIM
Examiner
Art Unit 3752



CK